Siebecxee, J.
The court found that the defendant wil-fully concealed from the plaintiff and the court either the actual amount of merchandise Le owned, or the proceeds of' such parts thereof as Le Lad sold, and that thus Lis apparent *112liabilities for goods purchased bad been enhanced and made to appear unduly large in comparison with his assets. A careful examination of the record convinces us that this conclusion of the trial court is justified by the facts and circumstances of the case. The facts and circumstances of defendant’s business transactions and the condition of his property at the time of trial tend to support the court’s conclusion that his property, over and above his bona fide debts, is of the value of $2,000, and this court cannot say that the court’s findings on the subject are against the clear preponderance of the evidence.
The appellant’s contentions, assailing the court’s findings of fact, rest on the evidence of the defendant, which, as heretofore indicated, the trial court deemed of little if any weight. The weight and credibility of defendant’s evidence can best be determined by the lower court as the trier of facts. He heard and saw the party while testifying, and he is much better informed than this court to judge of the probative force of this evidence. His findings of fact cannot be disturbed.
Out of the gross sum of $1,000 allowed the plaintiff she will be compelled to pay her attorney’s fees and the expenses incurred in the prosecution of the action in the courts. In the light of the facts thus established, it cannot be said that the final division and distribution of the defendant’s property between the parties is inequitable.
By the Court. — The judgment appealed from is affirmed.